DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A preliminary amendment was received from applicant on 7/22/2021.
3.	No claims are amended; claims 2-22 are canceled.
4.	Claim 1 is remaining in the application.
Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: 
‘Wing Rig for Foil (or Wind) Surfing on Water’ (consistent with Specification & Drawings)
6.	Applicant is reminded of the proper language and format for an Abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The Abstract states “The invention discloses” which is very similar to the phrases listed above that should be avoided.  Appropriate correction is required.
Claim Objections
7.	Claim 1 is objected to because of the following informality:
Claim 1 recites “hand-held wing for wind powered sports”; however, only foil surfing on water is disclosed with embodiments only for such as shown in the Drawings (Fig. 1); other embodiments for sports other than foil (i.e., wind) surfing on water are not shown in the Drawing figures nor specifically disclosed by the Specification as filed.  Therefore, only foil or wind surfing on water is fully supported for the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
9.	Claims 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	The claimed limitations “the user”, “the wing”, “the leading edge”, “the boom”, “the non-approached/unloaded state” and “the direction” lack sufficient antecedent basis in the claims.
11.	The phrase “to be” implies a future limitation making it unclear if in the present invention as claimed.
12.	The phrase “non-approached/unloaded state” is unclear.
13.	Claims 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).  The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over D1: Petretto (EP 1151918 A1), cited by applicant, in view of D3: Fogelholm (WO 95/05973 A1), also cited by applicant, and further in view of D2: Eib (DE 3421503 A1), also cited by applicant.  D1 discloses a manually supported wing rig for wind-powered sports (see Fig. 2), comprising an inflatable wing and leading edge with rib [54] (see Fig. 5) from which a substantially rigid boom [4] extends, which boom is designed to be held by the user (not directly but by way of the control bar 2) in order to guide the wing rig, wherein the leading edge [54] and the boom [4] spread out a canopy [10a, 10b], and the leading edge [54], in a top view, is curved away from a connection of the boom [4] toward a trailing edge [54] of the canopy [10a, 10b] in an approximate V-shaped manner, wherein at least the inflatable leading edge [54] is approximately V-shaped, converging toward the boom [4], viewed in a direction of flow, in a non-approached/unloaded state is configured (interpreted as a state in which no flow/no load is occurring); see Fig. 2.  D1 does not explicitly disclose in that the leading edge [6], in a top view, is curved away from a connection of the boom [16] toward a trailing edge [12] of the canopy [14] in an approximately delta-shaped, U-shaped or C-shaped manner.  However, D3 in Fig. 2 discloses an inflatable kite (front tube [4]) shaped for functionality, and D2 discloses in Fig. 1 a V-shape visible from the front and in Fig. 2 an approximate U-shape visible from above.  Providing inflatable and shaped features as desired would facilitate stowage and durability/arrangement for utility, as would have been recognized by one skilled in the art. The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 17/772949.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are generic to or are encompassed by the claimed subject matter of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
18.	 The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose wing sails for wind surfing on water.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
20.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/07/2022